office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br7 postn-151993-10 uilc date date to steven m webster attorney greensboro cc sb gbo from charles b christopher chief br cc pa br7 subject cable communications policy act and collection summonses this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------------- cable company -------------------------- issue sec_1 does the description of records set forth in the summons served on the cable company request the production of personally identifiable information within the meaning of the cable communications policy act of ccpa u s c sec_551 et seq when the description lists copies of the taxpayer’s billing and account statements copies of his records of payment by check or direct account debit and copies of his service application and deposit record does the exception codified in u s c sec_2703 of the stored wire and electronic communications and transactional records access statute permit the service to obtain any of the summoned information if the cable company provides internet or telephone service to the taxpayer postn-151993-10 conclusions all of the records sought by the summons constitute personally identifiable information within the meaning of the ccpa however if the cable company also provides internet or telephone service to the taxpayer the service can summon the records showing the source of the taxpayer’s payments pursuant to u s c sec_2703 facts the service served a third-party collection summons on the cable company to obtain information that might identify the bank account or other source from which the taxpayer made monthly payments the summons required the cable company to produce copies of the taxpayer’s checks or records of his direct debit payments for the prior three months copies of the taxpayer’s credit or service application records of his deposit and copies of the cable company’s most recent billing statement showing the taxpayer’s account contact information this information was sought with respect to a particular account number as well as any and all accounts belonging to or associated with the taxpayer the cable company declined to comply with the summons stating it was precluded by the ccpa from producing personally identifiable information you have asked whether the information described in the summons constitutes personally identifiable information within the meaning of the ccpa and whether the cable company is in fact barred from complying with the service’s summons the summoned cable company provides telephone and internet service law and analysi sec_1 definition of personally identifiable information the ccpa protects cable subscribers’ privacy by limiting the disclosure of personally identifiable information about subscribers without their prior written consent with certain exceptions u s c sec_551 provides the general prohibition in pertinent part it states c disclosure of personally identifiable information a cable operator shall not disclose personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned and shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the subscriber or cable operator the statute does not define personally identifiable information it merely provides that the term does not include any record of aggregate data which does not identify particular persons u s c sec_551 however the plain meaning of the term and interpretative case law lead to the conclusion that personally identifiable information is any information collected by a cable company that identifies a particular person postn-151993-10 notwithstanding how the information was collected see 973_f2d_874 10th cir the court expressly held that personally identifiable information is not limited to information collected through the cable system impliedly reasoning that it includes information that the subscriber has furnished and that the cable company maintains in the ordinary course of business united_states v cox cable communications ustc n n d fla personally identifiable information includes a cable customer’s billing and payment history based on this decisional law we conclude that the information sought in the summons which relates specifically to the taxpayer’s account with the cable company is personally identifiable information and is subject_to the ccpa’s privacy restrictions this conclusion however does not end the relevant statutory analysis the ccpa contains an exception relevant to the service’s summons exception under u s c sec_551 to the prohibition on disclosure the ccpa contains an exception in sub sec_551 to the general nondisclosure rule specifically it provides that a cable operator may disclose personally identifiable information if the disclosure is - d to a government_entity as authorized under chapter sec_119 sec_121 or of title except such disclosure shall not include records revealing cable subscriber selection of video programming from a cable operator emphasis added the cross reference to title chapter refers to u s c the stored wire and electronic communications and transactional records access statute enacted in to protect stored internet communications see orin s kerr a user’s guide to the stored communications act and a legislator’s guide to amending it geo wash l rev among other things this statute restricts the ability of providers of electronic communication services such as internet service providers and telephone_companies to disclose information about their customers and subscribers to government agencies and others sec_2703 however contains an exception for certain limited disclosures to government agencies made pursuant to an administrative subpoena under this subsection internet service providers and telephone service providers can disclose certain basic information not for purposes of interpreting the ccpa the issue of whether personally identifiable information included only information gathered by a cable company through a two-way cable system such as information about the subscriber’s viewing patterns or transactions made over the cable system has been resolved in chief_counsel advisory we rejected the previous position that personally identifiable information includes only information gathered through the cable system reasoning instead that the concept includes any information a cable company collects that identifies a particular person irs cca wl date this statute is also referred to by certain commentators as the stored communications act postn-151993-10 related to the contents of the communications stored on their systems specifically sec_2703 provides a provider of electronic communication service or remote computing service shall disclose to a governmental entity theb a name b address c local and long distance telephone connection records or records of session times and durations d length of service including start date and types of service utilized e telephone or instrument number or other subscriber number or identity including any temporarily assigned network address and f means and source of payment for such service including any credit card or bank account number of a subscriber to or customer of such service when the governmental entity uses an administrative subpoena authorized by a federal or state statute emphasis added regarding the summons for which you have sought advice you have informed us that the cable company also provides internet and telephone services if the cable company provides the taxpayer with these services the service can use an administrative_summons to obtain information about the taxpayer’s source of payment for those services the second document request contained in the summons seeks that type of information and because the summons seeks this information concerning any and all accounts belonging to or associated with the taxpayer the service need not issue a new summons the second document request is enforceable pursuant to the exception codified in u s c sec_2703 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
